DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Non-Final office action based on application 16/963,924 filed July 22, 2020. Claims 1-18 are currently pending and have been considered below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zaitsu (Japanese Reference JP 2010-0172181).
Regarding claim 1, Zaitsu disclose a micro machined transducer comprising:
a step of providing a generic substrate comprising a surface layer (Fig. 7a-7f, 211) arranged on a carrier (209), a main face of the carrier having emergent cavities (204) and portions of the surface layer overhanging the cavities forming flexible membranes associated with the cavities; and
at least one step of processing only certain pairs formed from one membrane and from one cavity in order to form at least one functional 

Regarding claim 8, Zaitsu further discloses:
Depositing at least one first electrode (212) on the surface layer.

Regarding claim 11, Zaitsu discloses a micro machined transducer comprising:
A device, comprising: a carrier (Fig. 2) and a surface layer (103) arranged on the carrier, a main face of the carrier having emergent cavities (111), portions of the surface layer overhanging the cavities forming flexible membranes (103) associated with the cavities, only some pairs formed from one cavity and from one flexible membrane being configured to form a set of functional micro-machined elements, at least one leftover pair not being able to convert a movement of its membrane into an electrical signal or vice versa (Paragraph [0024-0026]).

Regarding claim 12, Zaitsu further discloses:
An array of electrically conductive elements (106) that is configured to connect only some of the cavity membrane pairs.

Regarding claim 13, 
The micro-machined elements are ultrasonic transducers (Paragraph [0014]).

Regarding claim 14, Zaitsu further discloses:
A processing step of neutralizing a membrane and/or cavity by not arranging a lower or upper electrode on the membrane/cavity (Fig. 2, 110; Paragraph [0026]).

Regarding claim 15, Zaitsu further discloses:
An array of electrically conductive elements (106) configured to connect only some of the pairs (109) formed from one membrane and from one cavity.

Regarding claim 16, Zaitsu further discloses:
the step of producing the array of electrically conductive elements comprises forming electrodes (106) plumb with only some of the cavities (Paragraph [0026]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaitsu (Japanese Reference JP 2010-0172181) in view of Bryzek (Pre-Grant Publication 2019/0290243).
Regarding claim 9-10, Zaitsu disclose all of the limitations of claim 8 (addressed above). Zaitsu does not disclose depositing a piezoelectric layer on the first electrode and a second electrode on the piezoelectric layer. However, Bryzek discloses an ultrasonic transducer comprising:
A piezoelectric ultrasonic transducer/pMUT (Fig. 4) comprising a membrane over a cavity and an electrode (402) on the membrane a piezoelectric layer on the first electrode and a second electrode (406/412) on the piezoelectric layer. 

It would have been obvious to those having ordinary skill in the art at the time of invention to form the transducer as a piezoelectric transducer because the pMUT can operate using much lower voltage than a cMUT device at a reduced manufacturing cost (Paragraph [0005 & 0028]).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaitsu (Japanese Reference JP 2010-0172181) in view of Apte (Pre-Grant Publication 2017/0326591).
Regarding claim 17, Zaitsu disclose all of the limitations of claim 1 (addressed above). Zaitsu does not disclose a step of adjusting a thickness of the flexible membrane. However, Apte disclose an ultrasonic transducer comprising:
Adjusting a thickness of a flexible membrane by increasing the thickness of the membrane (Paragraph [0037]).

It would have been obvious to those having ordinary in the art at the time of invention to adjust a thickness of the membrane because it can alter the characteristics of the membrane during operation such as higher frequency oscillations (Paragraph [0037]).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaitsu (Japanese Reference JP 2010-0172181) in view of Rothberg (Pre-Grant Publication 2018/0243792).
Regarding claim 18, Zaitsu disclose all of the limitations of claim 1 (addressed above). Zaitsu does not disclose an intermediate layer between the main face of the carrier and the surface layer. However, Rothberg discloses an ultrasonic transducer comprising:
An intermediate layer (Fig. 1, 108) formed between a carrier (104) and a membrane/surface layer (106).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the intermediate layer between the main face of the carrier and .

Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 2 is considered allowable because none of the prior art either alone or in combination discloses the at least one step of processing only certain pairs comprises removing a membrane and/or cavity. Claims 3-7 are also allowed based on their dependency from claim 2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818